Citation Nr: 0014239	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-23 642	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to restoration of a total rating for compensation 
purposes for a service-connected psychiatric disorder for the 
period from April 1985 to September 1994.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to an earlier effective 
date for a total rating based on individual unemployability.

The Board remanded the case for the RO to address certain 
arguments made by the veteran including arguments that a 
January 1985 rating decision which had reduced a 100 percent 
schedular rating for a service-connected psychiatric disorder 
to a 70 percent schedular rating was the product of clear and 
unmistakable error.  An increased schedular rating to 100 
percent for the psychiatric disorder was granted by the RO in 
a March 1995 rating decision and made effective as of 
September 20, 1994.

The Board phrased the issue on appeal in its January 1999 
remand order as "[e]ntitlement to a total rating based on 
individual unemployability from April 1983 to September 
1994."  However, the Board observes that the rating 
reduction made by the January 1985 rating decision was made 
effective in April 1985 not 1983 and so the Board has 
corrected that date in the statement of the issue in this 
decision.

One of the veteran's arguments in this case is that, even 
assuming that the schedular reduction made in January 1985 
was not clear and unmistakable error, it was nevertheless 
clear and unmistakable error for the RO not to have 
maintained his total rating at that time under the provisions 
for a total rating based on individual unemployability.  
However, he also argues that the schedular reduction itself 
was clear and unmistakable error.  Therefore, although the 
Board phrased the issue on appeal in its January 1999 remand 
order as "entitlement to a total rating based on individual 
unemployability . . .", the veteran actually has claimed 
entitlement to "restoration" of a prior total rating and he 
did not limit his claim for restoration of a total rating to 
arguments concerning the "individual unemployability" 
provisions of the law.  Accordingly, the Board has rephrased 
the issue on appeal as one for "[e]ntitlement to restoration 
of a total rating for compensation purposes for a 
service-connected psychiatric disorder for the period from 
April 1985 to September 1994" because this better 
encompasses the veteran's arguments in support of his claim 
for restoration of the total rating.


FINDINGS OF FACT

1.  In a September 1981 rating decision, the RO assigned a 
100 percent schedular rating for the veteran's 
service-connected psychiatric disorder effective from May 1, 
1981.

2.  In September 1983, a VA examiner noted that the veteran's 
interpersonal relationships were severely impaired and that 
he showed difficulty in accepting direct instructions or 
accepting orders from people who might be employers, thus 
significantly impeding his ability to be a productive member 
of the work force.

3.  The conclusion of a May 1984 VA field examination was 
that the veteran's current mental condition precluded his 
participation in such activities as publishing articles or 
making public appearances on his own behalf or on behalf of 
any veterans' organization.

4.  In a May 1984 memorandum to the RO from the VA Director 
of Compensation and Pension Service, the Director determined 
that, although a reduction of the 100 percent rating was not 
warranted at that time, permanency of total disability was 
not established as the evidence failed to demonstrate that 
the present level of disability was likely to continue 
throughout the veteran's lifetime.

5.  In November 1984, a VA examiner noted that 
"[e]mpirically [the veteran] seems to have improved slightly 
on the Lithium Carbonate" and that the veteran had "not 
been employed since his last pension examination" which had 
been in September 1983.

6.  In a January 1985 rating decision, the RO reduced the 
veteran's disability rating for the service-connected 
psychiatric disorder from 100 to 70 percent, effective April 
1, 1985.

7.  The RO notified the veteran of its January 1985 rating 
decision and of his due process rights of appeal.

8.  The veteran did not perfect an appeal to the Board of the 
January 1985 rating decision reducing his rating and the 
decision became final.

9.  There was no evidence of record at the time of the 
January 1985 rating decision that the veteran had attained 
the improvement noted on the November 1984 examination 
"under the ordinary conditions of life, i.e., while working 
or actively seeking work"; instead, evidence indicated he 
had attained slight improvement while on medication during a 
period of time during which he was not working.


CONCLUSIONS OF LAW

1.  The RO did not apply section 3.343(a) of VA regulations 
correctly in reducing the rating for the service-connected 
psychiatric disorder in the January 1985 rating decision 
because it did not consider whether the veteran had attained 
improvement in the psychiatric disorder "under the ordinary 
conditions of life, i.e., while working or actively seeking 
work" and did not consider reduction "pending reexamination 
after a period of employment (3 to 6 months)."  38 C.F.R. 
§ 3.343(a) (1984).

2.  The January 1985 rating decision reducing the schedular 
rating for the service-connected psychiatric disorder from 
100 percent to 70 percent was the result of clear and 
unmistakable error (CUE), and therefore the decision must 
revised by restoring the 100 percent rating for the 
service-connected psychiatric disorder effective April 1, 
1985, the date of the reduction.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 1999); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

Service connection was granted for anxiety reaction in 
November 1967 and a 50 percent rating was assigned for that 
disorder at that time.  In March 1971, a 50 percent rating 
was continued for the service-connected psychiatric disorder 
which was diagnosed at that time as schizophrenia, chronic, 
undifferentiated type.  In December 1979, the RO granted a 70 
percent rating for the service-connected psychiatric 
disorder, which was at that time diagnosed as severe 
traumatic neurosis with dissociative-type reaction, and a 
total rating based on individual unemployability was granted.

In February 1981, the veteran was scheduled for a VA 
examination for which he did not report, and the RO reduced 
his rating to 50 percent from May 1, 1981.  He reported for 
an examination in September 1981, at which time the diagnosis 
of post traumatic stress disorder (PTSD) was rendered, and 
the RO granted a 100 schedular rating for the 
service-connected psychiatric disorder from May 1, 1981, in a 
September 1981 rating decision.  The September 1981 rating 
decision document shows that a routine future examination was 
scheduled for September 1983.

In March 1982, the RO received a report of VA hospitalization 
for the veteran from November to December 1981, and continued 
the 100 percent rating for the service-connected psychiatric 
disorder in an April 1982 rating decision.  On the April 1982 
rating decision document, a box was checked indicating that 
no future examination was to be scheduled for the veteran.

In August 1983, the RO received a memorandum from the 
veteran's representative which stated that the RO's action in 
having not scheduled a future examination in April 1982 
suggested that the RO considered the veteran's total rating 
to be "permanent", and the veteran's representative 
requested that the RO therefore grant certain education 
benefits under Chapter 35 for the veteran's wife.  (The Board 
observes in this regard that, when it is determined that a 
veteran who is totally disabled by reason of a 
service-connected disability or a combination of 
service-connected disabilities is also permanently totally 
disabled, he may be eligible for additional VA benefits, such 
as benefits for his spouse and children under CHAMPVA 
(Civilian Health And Medical Program of VA) and under Chapter 
35 of Title 38, Survivors' and Dependents' Educational 
Assistance.  See 38 U.S.C.A. §§ 1713(a)(1), 3501(a)(1)(A)(ii) 
(West 1991)).

In September 1983, a VA psychiatric examination was 
conducted.  The VA examiner noted that the veteran's 
interpersonal relationships were severely impaired and that 
he showed difficulty in accepting direct instructions or 
accepting orders from people who might be employers, thus 
significantly impeding his ability to be a productive member 
of the work force.  Additional evidence from a private 
physician was received in late 1983 and 1984.  The VA 
conducted a field examination of the veteran in March 1984, 
the report of which is dated May 1984.  The conclusion of the 
field examination was that the veteran's current mental 
condition precluded his participation in such activities as 
publishing articles or making public appearances on his own 
behalf or on behalf of any veterans' organization.

In May 1984, the VA Director of Compensation and Pension 
Service reviewed the claims file and determined that those 
responsible for the April 1982 rating decision ("the input 
activity") had not been instructed to remove the control for 
the routine future examination that had been scheduled in the 
September 1981 rating decision for September 1983 and that 
their having checked the box for "no examination" without 
having canceled the scheduled examination was an error in 
judgment.  The Director also determined that, although a 
reduction of the 100 percent rating was not warranted at that 
time, permanency of total disability was not established as 
the evidence failed to demonstrate that the present level of 
disability was likely to continue throughout the veteran's 
lifetime and that a future examination was to be scheduled.  
In May 1984, the veteran was sent a letter informing him of 
this determination.

In June 1984, the RO confirmed the 100 percent rating for the 
service-connected psychiatric disorder and scheduled a 
routine future examination for December 1984.  In November 
1984 a VA psychiatric examination was conducted, and in a 
January 1985 rating decision, the RO reduced the veteran's 
rating for the service-connected post traumatic stress 
neurosis with dissociative-type reaction under the provisions 
of 38 C.F.R. § 3.105(e) and the reduction was to become 
effective April 1, 1985.  A routine future review examination 
was scheduled for November 1986.

The veteran was notified of the January 1985 rating decision 
either in a form letter that required that certain 
information be written in by hand, which resulted in a carbon 
copy of those handwritten parts which is in the claims file, 
or in a letter which was typed from handwritten instructions, 
a copy of which is in the claim file.  The copy of the 
handwritten portion of the letter shows that the veteran was 
informed by a January 1985 letter that, based on the results 
of the November 1984 VA examination, which resulted in a 
diagnosis of PTSD, the RO determined as follows:

[T]he symptoms of your service-connected 
condition are less severe than was 
formerly the case.  Additionally, it has 
been determined that some of your 
symptomatology is attributable to a 
nonservice-connected personality 
disorder.  This condition is a 
constitutional or developmental 
abnormality and not a recognized 
disability under the law.

The veteran was informed that his service-connected 
disability rating would be reduced to 70 percent effective 
April 1, 1985.  A copy of this letter was sent to the 
veteran's representative at that time, Swords to Plowshares.  
He was also provided with VA Form 1-4107, Notice of 
Procedural and Appellate Rights, which informed him of his 
rights to representation, to submit new evidence, to request 
a personal hearing, and to appeal the rating decision to the 
Board.  See VA Form 1-4107 (Nov. 1979).

In reply to the January 1985 notification letter, the RO 
received in April 1985 a notice of disagreement written on 
the veteran's behalf by his representative from Swords to 
Plowshares.  A statement of the case was issued in April 
1985.  The veteran did not perfect his appeal to the Board by 
submitting a substantive appeal and the January 1985 rating 
decision reducing the disability rating for the 
service-connected psychiatric disorder from 100 percent to 70 
percent effective April 1, 1985, became final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991).

Documents in the claims file show that in October 1986, the 
RO requested that the veteran be scheduled for a routine 
review examination.  A computer printout dated in December 
1986 shows that the veteran failed to report for the 
examination.  Later in December, the RO received Standard 
Form 100, Request for Military Records, from the veteran's 
Congressman, requesting that the RO send a complete copy of 
all the veteran's records to the Congressman for the purpose 
of "Congressional Oversight Function:  Investigation and 
Inquiry".  In late December 1986, the RO wrote the veteran's 
Congressman a letter and enclosed copies of the requested 
records.

Having received a letter from the veteran informing of an 
address change, the RO rescheduled the veteran for a VA 
psychiatric examination which was conducted in February 1987.  
In April 1987, the RO continued the 70 percent disability 
rating for the service-connected psychiatric disorder.

In September 1994, the RO received the veteran's application 
for a total rating based on individual unemployability.  In 
November 1994, a VA psychiatric examination was conducted.  
In March 1995, the RO granted a 100 percent schedular rating 
for the service-connected psychiatric disorder effective 
September 1994.

In May 1997, the veteran submitted a claim for restoration of 
a total rating for his service-connected psychiatric disorder 
for the period from April 1985 to September 1994.  The RO 
construed the claim as one for entitlement to individual 
unemployability from an earlier effective date and denied the 
claim in the May 1997 rating decision which is the subject of 
this appeal.

In its January 1999 remand order, the Board noted that the 
veteran contended that the RO committed error in denying his 
claim because he argued that the January 1985 rating decision 
which had reduced the schedular disability rating from 100 
percent to 70 percent for his service-connected mental 
disorder was the product of clear and unmistakable error 
(CUE) because "[section] 3.105(e) [was] not applied" in 
making the reduction and because "[e]ven with the reduction, 
individual unemployability had not changed."  He further 
stated, 

I met the Schedular Requirement for 
[individual unemployability].  The 
over-all condition which met the 
[individual unemployability] requirements 
in 1979 had not changed.

I contend that [individual 
unemployability] should have been granted 
from that time.

As noted, [i]ndividual [u]nemployability 
was not considered and I was not advised 
to request [individual unemployability].

In his July 1997 VA Form 9 substantive appeal, the veteran 
contended that, prior to the January 1985 rating decision 
which reduced his rating based on the findings of a VA 
examiner in November 1984, VA had determined that no routine 
future examinations were to be scheduled.  In addition, he 
stated,

Mentally and physically I was not capable 
of protesting and/or requesting 
[i]ndividual [u]nemployability [s]tatus.  
VA had a duty to assist, e[s]pecially 
because of their (sic) error in requiring 
an exam when none should have been 
scheduled.

In an August 1998 brief in support of the veteran's claim, 
the veteran's representative contended on his behalf that the 
RO should have considered correspondence received from the 
veteran's Congressman in December 1986 as an informal claim 
under section 3.155(a) of VA regulations for a total rating 
based on individual unemployability.  Moreover, the veteran's 
representative contended that the RO, in its May 1997 rating 
decision, did not address the argument that an earlier 
effective date for a total rating based on individual 
unemployability is warranted in this case based on CUE in the 
January 1985 rating decision and that remand was required for 
the RO to address this argument in favor of the claim in the 
first instance before the Board could review it on appeal.

The Board remanded the case to the RO to consider the 
veteran's arguments.  On remand, the RO addressed the 
veteran's arguments in a January 1999 rating decision and 
continued the denial of the veteran's claim.  A supplemental 
statement of the case was issued in February 1999.

In support of the veteran's claim before the Board on appeal, 
the veteran's accredited representative has submitted a 
brief, dated December 15, 1999, in which he advances several 
arguments for restoration of the total rating for the 
service-connected psychiatric disorder for the period from 
April 1985 to September 1994.  First, he cites to a decision 
of the United States Court of Appeals for the Federal Circuit 
in Hayre v. West, 188 F. 3d 1327 (1999), which he states held 
that a VA decision rendered without the performance of its 
duty to assist was not final for the purposes of appeal, and 
argues that the January 1985 rating decision which reduced 
the rating from 100 percent to 70 percent was not a final 
decision because the RO violated certain due process rights 
of the veteran.  See Appellant's Brief at 6.  Second, he 
argues that the January 1985 rating decision was void ab 
initio because it did not follow VA "notice-and-hearing 
procedures" and he cites to several Court decisions holding 
that a decision reducing a rating that violates certain 
regulatory procedures governing the rating reduction is void 
ab initio.  See Appellant's Brief at 7.  Third, he argues 
that the January 1985 rating decision was the result of CUE 
because it violated or did not properly apply certain 
regulations governing reductions.  See Appellant's Brief at 
7-12.  Finally, he argues that the RO erred when it failed to 
treat either the form received from the veteran's Congressman 
in 1986 or comments made by the examiner in the February 1987 
VA examination report as an informal claim for a total rating 
based on individual unemployability.

Analysis.

The Board rejects the veteran's first and second arguments 
that, because the RO failed to provide the veteran with due 
process regarding the reduction in his rating in January 
1985, the rating decision either did not become final or was 
void ab initio because evidence in the claims file shows that 
the RO did provide the veteran with due process of law at the 
time of the January 1985 rating decision.  As noted above, 
the veteran and his representative were notified of the 
January 1985 rating decision and also provided with VA Form 
1-4107, Notice of Procedural and Appellate Rights, which 
informed him of his rights to representation, to submit new 
evidence, to request a personal hearing, and to appeal the 
rating decision to the Board.  See VA Form 1-4107 (Nov. 
1979).  In addition, the version of section 3.105(e) extant 
in 1985 did not provide, as it does today, that first the RO 
must issue a rating decision "proposing" reduction of the 
rating, provide 60 days for additional evidence, and then 
issue a final rating action making the reduction effective 60 
days from the date of the final action.  Moreover, there was 
no reference in section 3.105(e) to subsection (i) concerning 
predetermination hearings because subsection (i) did not 
exist in 1985.  In 1985, section 3.105(e) provided as 
follows:

(e) Reduction in evaluation; 
compensation.  Where the reduction in 
evaluation of a service-connected 
disability or employability status is 
considered warranted and the lower 
evaluation would result in a reduction of 
discontinuance of compensation payments 
currently being made, rating action will 
be taken.  The reduction will be made 
effective the last day of the month in 
which a 60-day period from the date of 
notice to the pay expires.  The veteran 
will be notified at his or her latest 
address of record of the action taken and 
furnished detailed reasons therefor, and 
will be given 60 days for presentation of 
additional evidence.

38 C.F.R. § 3.105(e) (1984).

Because the Board finds that the RO provided the veteran with 
due process of law as required by the regulations extant at 
the time of its January 1985 decision, the Board concludes 
that this situation is not analogous to the situation 
addressed in the Federal Circuit's decision in Hayre and that 
the January 1985 rating decision did become "final" when 
the veteran failed to perfect his appeal of it by filing a 
substantive appeal.  For the same reason, the Board also 
concludes that the January 1985 rating decision was not 
"void ab initio" because the RO did not fail to provide the 
veteran with due process.  Moreover, the Board notes that the 
Court has used the term "void ab initio" to describe rating 
decisions which reduced ratings where the veteran filed a 
timely appeal to the Board of those rating decisions.  All of 
the cases cited by the veteran on page 7 of his brief differ 
from this case because all of those cases involved timely 
appeals to the Board of the rating decisions that reduced the 
ratings, unlike this case in which the veteran seeks to have 
a final rating decision revised.

Turning to the third argument presented in appellant's 
December 1999 brief -- that the January 1985 rating decision 
was the result of CUE because it violated or did not 
correctly apply certain regulations governing reductions -- 
the Board notes,

If [an appellant] wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be CUE on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.

Ternus v. Brown, 6 Vet. App. 370, 375 (1994) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), motion for review denied, 6 
Vet. App. 162 (1994) (en banc)).

Under 38 C.F.R. § 3.105(a), "Previous determinations which 
are final and binding . . . will be accepted as correct in 
the absence of [CUE]."  CUE is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(emphasis added); see also 38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1999).

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  The claimant, 
in short, must assert more than a 
disagreement as to how the facts were 
weighed or evaluated.

Russell, 3 Vet. App. at 313.  A CUE claim entails a finding 
that the outcome would be manifestly different but for the 
error.  Fugo, 6 Vet. App. at 44.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
Russell, 3 Vet. App. at 314.  "A determination that there 
was a '[CUE]' must be based on the record and the law that 
existed at the time of the prior [agency of original 
jurisdiction] . . . decision."  Ibid.; see also Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The veteran argues in his December 1999 brief before the 
Board that the January 1985 rating decision which reduced the 
schedular rating for his service-connected psychiatric 
disorder from 100 percent to 70 percent was the result of CUE 
because the RO did not apply the provisions of 38 C.F.R. 
§ 3.343(a) to the evidence of record at that time and, had 
the RO done so, the result would have been manifestly 
different and the 100 percent schedular rating would have 
been continued rather than reduced to 70 percent.  See 
Appellant's Brief at 7-12.  For the following reasons and 
bases, the Board agrees with the veteran that failure of the 
RO to apply section 3.343(a), which was in existence at the 
time of the January 1985 rating decision, constituted CUE.

At the time of the January 1985 rating decision, section 
3.343(a) provided,

Total disability ratings, when warranted 
by the severity of the condition and not 
granted purely because of hospital, 
surgical, or home treatment, or 
individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).

38 C.F.R. § 3.343(a) (1984).  

This regulation required the RO first to find, based on an 
examination report, "material" improvement in the veteran's 
mental condition.  Second, if there was improvement, the 
regulation required the RO to give particular 
"consideration" to whether the improvement was attained 
"under the ordinary conditions of life, i.e., while working 
or actively seeking work".  See Ternus, 6 Vet. App. at 376.  
If the improvement was not attained under these conditions 
but rather "by following a regimen which preclude[d] work", 
then the RO was not to consider a reduction in the rating 
until a reexamination was conducted "after a period of 
employment (3 to 6 months)."  

In this case, the examiner did note in the November 1984 VA 
examination report on which the RO based its findings that 
"[e]mpirically [the veteran] seems to have improved slightly 
on the Lithium Carbonate."  Assuming, without deciding, that 
this remark by the examiner constituted "material 
improvement" in the veteran's mental condition, the Board 
notes that the RO could not have given particular 
"consideration" to whether the improvement was attained 
"under the ordinary conditions of life, i.e., while working 
or actively seeking work" because the November 1984 examiner 
also noted that the veteran had "not been employed since his 
last pension examination" which had been in September 1983.  
Moreover, the Board notes that a field examination conducted 
in March 1984 had confirmed that the veteran was not working 
and that his mental condition precluded such activities as 
publishing articles and making public appearances.  Because 
there was no evidence that the veteran had attained the 
improvement noted on the November 1984 examination "under 
the ordinary conditions of life, i.e., while working or 
actively seeking work" -- but instead had attained slight 
improvement while on medication during a period of time 
during which he was not working, -- the Board concludes that 
the RO did not apply the second part of section 3.343(a) by 
not considering reduction "pending reexamination after a 
period of employment (3 to 6 months)."

The failure to apply this regulation, which was extant at the 
time of the January 1985 rating decision reducing the 
veteran's schedular rating from 100 percent to 70 percent, 
was CUE because, had the regulation been applied, the result 
would have been manifestly different because the reduction 
could not have been considered until a reexamination was 
conducted "after a period of employment."  Ternus, 6 Vet. 
App. at 376-77 (holding that the Board's decision finding no 
CUE in a October 1985 rating decision that had reduced the 
veteran's total rating without applying section 3.343 was 
arbitrary, capricious, an abuse of discretion, and otherwise 
not in accordance with law and reversing the Board's decision 
and remanding for reinstatement of the 100 percent rating for 
service-connected schizophrenia from January 1, 1986, the 
effective date of the October 1985 rating reduction); see 
Olson v. Brown, 5 Vet. App. 430, 434 (1993) (holding that 
failure to apply section 3.343(c) to a rating reduction was 
CUE).  Accordingly, the January 1985 rating decision must be 
revised and the veteran's 100 percent schedular rating 
restored effective April 1, 1985, the effective date of the 
reduction.

Because the effect of the Board's decision is that the 100 
percent schedular rating will be restored as of the date of 
reduction, April 1, 1985, the Board need not reach the 
veteran's arguments about whether the form received from the 
veteran's Congressman in 1986 or comments made by the 
examiner in the February 1987 VA examination report 
constituted an informal claim for a total rating based on 
individual unemployability.  Moreover, because the effect of 
the Board's decision is that the 100 percent schedular rating 
will be restored as of the date of reduction, April 1, 1985, 
the claim for restoration of a total rating based on 
individual unemployability is rendered moot.  See 38 C.F.R. 
§ 4.16(a) (providing criteria for total disability ratings 
based on individual unemployability in cases "where the 
schedular rating is less than total").


ORDER

Restoration of the 100 percent schedular rating for the 
service-connected psychiatric disorder for the period from 
April 1, 1985, to September 20, 1994, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

